--------------------------------------------------------------------------------

EXHIBIT 10.1
ASSIGNMENT AGREEMENT

--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT

THIS AGREEMENT (the “Assignment Agreement”) is made and entered into on this day
of August, 2007, between:

> > > > PIN PETROLEUM PARTNERS LTD, a company incorporated under the laws of the
> > > > Province of British Columbia, having an office address of Suite 2410,
> > > > 650 West Georgia Street, Vancouver, British Columbia, Canada, V6B 4N7
> > > > 
> > > > (the “Assignor”) AND:
> > > > 
> > > > SOUTH SEA ENERGY CORP., a company organized under the laws of the State
> > > > of Nevada, having an office at 3402 Marquart Street, Houston, Texas,
> > > > USA, 77027
> > > > 
> > > > (the “Assignee”)

WHEREAS, the Assignor has certain rights and obligations pursuant to a Letter of
Intent dated July 18, 2007 with Muddy Minerals, LLC, a Wyoming corporation, to a
property located in Converse County, Wyoming, known as the South Glenrock “C”
field, (the “LOT”), a copy of which is attached hereto as Schedule A; and

WHEREAS, the Assignor wishes to assign all of its rights and obligations in the
LO1 to the Assignee; and

WHEREAS, the Assignee accepts such assignment and has agreed to be bound by the
LOI.

NOW THEREFORE in consideration of the mutual covenants and agreements contained
herein, IT IS HEREBY AGREED by the Assignor and the Assignee as follows:

1.                     The Assignor hereby assigns and transfers to the Assignee
all of its rights and obligations in, to, and under the LOI, subject to all the
terms and conditions hereof.

2.                     The Assignee hereby agrees to assume all of the
Assignor's rights and obligations under the LOI.

3.                     The Assignor reaffirms and represents and warrants that:

(a) the LOI is valid and in full force and effect, and that the representations
and

--------------------------------------------------------------------------------

warranties contained in the LO1 are true and correct on the date hereof;

(b) it has not entered into any negotiations, arrangements or agreements (either
oral or written) relating to the I„01 other than as contemplated hereby;

(c) the LOl and all of Assignor's right, title and interest therein and thereto
are free and clear of any and all liens, charges, encumbrances and claims of
whatsoever nature;

(d)Assignor has completed any and all corporate action necessary and/or required
under applicable laws, rules and regulations, including corporate governance law
in British Columbia, in order to transfer its right, title and interest in, to
and under the LOI to the Assignee; and

(e) Assignor has full right and authority to enter into this Assignment
Agreement and transfer, assign and convey to Assignee all of Assignor's right,
title and interest relating to the LOI,

4.                     As consideration for the assignment of the LOI, the
Assignee agrees to pay to the Assignor the sum of Five Hundred Fifty Thousand
Dollars ($550,000) in US funds within ninety (90) days from the date of this
Assignment Agreement_

5.                     In the event the Assignee fails to make payment to the
Assignor pursuant to item 4 hereof, after Assignor gives Assignee written notice
of such failure, then the Assignor shall, at its option;

(a) be entitled, upon written notice of its intent to do so, have the rights and
obligations under the LOT transferred hereunder revert back to the Assignor; or

(b)receive from the Assignee a penalty payment in the amount of One Hundred
Twenty percent (120%) of the consideration set out in item 4 hereof, and at the
option of the Assignor, such sum shall be convertible into securities of the
Assignee at a price equal to the lowest offering price of the Assignees
securities to the general public during the current fiscal period.

6.                     By executing this Assignment Agreement, the Assignor and
Assignee confirm their intention to execute and deliver as promptly as
practicable any other documentation which may be required to give effect to this
Assignment Agreement, and to obtain the approval, agreement, and consent of
their respective Boards of Directors or governing bodies with respect to this
Assignment Agreement. The parties shall also cooperate in Assignee's compliance
with applicable state and federal securities laws, rules and regulations. This
Assignment Agreement and the execution hereof shall be strictly confidential
between the parties and no notice or press release relating to this Assignment
Agreement shall be given by either party without the prior written consent of
the other party. Each party shall provide information concerning terms of this
Assignment Agreement and the execution hereof only to its respective management
and employees, and then, only on a “need-to-know” basis.

--------------------------------------------------------------------------------

7.                     This Assignment Agreement may not be amended or otherwise
modified except by an instrument in writing signed by both parties.

8.                     This Assignment Agreement shall be governed by and
interpreted in accordance with the laws of the State of Nevada and the parties
irrevocably attorney to the jurisdiction of the courts of Reno, Nevada. All
disputes which may arise under, out of, in connection with or in relation to
this Agreement shall be submitted to and finally settled by arbitration, which
shall be subject to the provisions of the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) in effect from time to time, be
conducted in Reno, Nevada, by a single arbitrator under (and appointed in
accordance with) the rules established for domestic commercial arbitrations
under the AAA in effect from time to time, be administered by the AAA ,and be
conducted in the English language. The prevailing party in any such arbitration
shall be entitled, in addition to an award from the arbitrator, an award of all
costs, expenses and attorney fees incurred in the arbitration.

9.                     if any one or more of the provisions contained herein
should he invalid, illegal or unenforceable in any respect in any jurisdiction,
the validity, legality and enforceability of such provisions shall not in any
way be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

10.                     This Agreement constitutes and contains the entire
agreement and understanding between the parties and supersedes all prior
agreements, memoranda, correspondence, communications, negotiations and
representations, whether oral or written, express or implied, statutory or
otherwise, between the parties or any of them with respect to the subject matter
hereof.

11.                     This Agreement may not be assigned without the prior
written consent of the Assignor.

12.                     This Agreement may be executed in counterpart, each of
which such counterpart, whether in original or facsimile form, notwithstanding
the date or dates upon which this Agreement is executed and delivered by any of
the parties, shall be deemed to be an original and all of which will constitute
one and the same agreement, effective as of the reference date given above.

IN WITNESS WHEREOF, the Assignor and the Assignee have executed this Assignment
Agreement on the day and year first written above.

 

PIN PETROLEUM PARTNERS LTD.

Per: William Friesen, President

SOUTH SEA ENERGY CORP.


--------------------------------------------------------------------------------

Schedule "A"

--------------------------------------------------------------------------------